                                               United States Bankruptcy Court
                                                 Southern District of Iowa
In re:                                                                                                     Case No. 19-02627-lmj
Todd I Greenwood                                                                                           Chapter 7
Lori A Greenwood
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0863-4                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 04, 2020
                                      Form ID: 1318                      Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 06, 2020.
db/jdb         +Todd I Greenwood,   Lori A Greenwood,   3117 Villa Vista Drive,     Des Moines, IA 50316-1336
802426256      +Deere Employees Credit Union,   Attn: Bankruptcy,   Po Box 339,     Moline, IL 61266-0339
802426259      +Mercy Clinics Urgent Care Ankeny North,   800 E 1st St,   Ankeny, IA 50021-2077
802426260      +Mercy Medical Center,   1111 6th Ave,   Des Moines, IA 50314-2611
802426261      +Mercy West Radiology,   1601 NW 114th St,   #128,   Clive, IA 50325-7036
802426262      +Metro Anesthesia & Pain Management,   2459 E Euclid Ave,    #B,    Des Moines, IA 50317-3608
802426263      +Mr. Cooper,   Attn: Bankruptcy,   8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
802426264      +Polk County Clerk of Court,   111 Court Avenue,   Des Moines, IA 50309-2218

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
802426253      +EDI: CAPITALONE.COM Feb 05 2020 05:48:00      Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
802426254      +E-mail/Text: bankruptcy@cavps.com Feb 05 2020 00:54:36       Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,   500 Summit Lake Ste 400,     Valhalla, NY 10595-2322
802426255      +EDI: CREDPROT.COM Feb 05 2020 05:48:00      Credit Protection Association,    Attn: Bankruptcy,
                 Po Box 802068,   Dallas, TX 75380-2068
802426257      +EDI: IRS.COM Feb 05 2020 05:48:00      Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
802426258      +E-mail/Text: bncnotices@becket-lee.com Feb 05 2020 00:54:20       Kohls/Capital One,
                 Attn: Credit Administrator,   Po Box 3043,    Milwaukee, WI 53201-3043
802426265       EDI: PRA.COM Feb 05 2020 05:48:00      Portfolio Recovery,    Attn: Bankruptcy,
                 120 Corporate Blvd,   Norfold, VA 23502
802426267       EDI: USBANKARS.COM Feb 05 2020 05:48:00      US Bank/RMS CC,    Attn: Bankruptcy,    Po Box 5229,
                 Cincinnati, OH 45201
802426266       EDI: USBANKARS.COM Feb 05 2020 05:48:00      Us Bank,   Attn: Bankruptcy,    Po Box 5229,
                 cincinnati, OH 45201
                                                                                              TOTAL: 8

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 06, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 4, 2020 at the address(es) listed below:
              Benjamin W Hopkins    on behalf of Creditor   Nationstar Mortgage LLC dba Mr. Cooper
               rbennethum@petosalaw.com, jmcvay@petosalaw.com
              Donald F Neiman    trusteeneiman@bradshawlaw.com,
               IA02@ecfcbis.com;DFN@trustesolutions.com;DFN@trustesolutions.net
              Samuel Z Marks   on behalf of Debtor Todd I Greenwood office@markslawdm.com,
               andreaskr49092@notify.bestcase.com
              United States Trustee    USTPRegion12.DM.ECF@usdoj.gov
                                                                                             TOTAL: 4
Information to identify the case:
Debtor 1
                       Todd I Greenwood                                            Social Security number or ITIN   xxx−xx−4724
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2               Lori A Greenwood                                            Social Security number or ITIN   xxx−xx−2011
(Spouse, if filing)
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

United States Bankruptcy Court       Southern District of Iowa

Case number:          19−02627−lmj7


Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Todd I Greenwood                                             Lori A Greenwood


             2/4/20                                                        By the court: Judge Lee M. Jackwig
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.
However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.


                                                     For more information, see page 2




Official Form 318                                             Order of Discharge                                                  page 1
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                                     page 2
